Case 2:12-md-02327 Document 9193 Filed 12/10/20 Page 1 of 2 PageID #: 216150




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


IN RE: ETHICON, INC.
PELVIC REPAIR SYSTEMS
PRODUCTS LIABILITY LITIGATION                                               MDL 2327


THIS DOCUMENT RELATES TO CASES
IDENTIFIED ON EXHIBIT A



                        MEMORANADUM OPINION AND ORDER

       On November 9, 2020, I entered an order directing plaintiffs on Exhibit A to show cause

on or before December 9, 2020, why their cases should not be dismissed as to Ethicon, Inc.,

Ethicon, LLC and/or Johnson & Johnson for failure to prosecute pursuant to Rule 41(b) of the

Federal Rules of Civil Procedure and Rule 41.1 of the Local Rules of Civil Procedure.

       Plaintiffs identified on Exhibit A have not responded to the Shown Cause Order. The court

ORDERS, pursuant to Rule 41(b) of the Federal Rules of Civil Procedure and Rule 41.1 of the

Local Rules of Civil Procedure and after weighing the factors identified in Ballard v. Carlson, 882

F.2d 93, 95 (4th Cir. 1989), that Ethicon, Inc., Ethicon, LLC and/or and Johnson & Johnson, as

indicated on Exhibit A, are dismissed without prejudice. No defendants remain, and the court

DIRECTS the Clerk to dismiss the case on Exhibit A and strike them from the active docket.

        The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party in the cases on Exhibit A.

                                             ENTER: December 10, 2020
Case 2:12-md-02327 Document 9193 Filed 12/10/20 Page 2 of 2 PageID #: 216151




                                  Exhibit A

MDL Case No. Last Name      Defendants Named
2:12-cv-02991 Grizzle       Ethicon, Inc., Johnson & Johnson
                            Ethicon, Inc., Ethicon, LLC, Johnson &
2:12-cv-04987   Jenkins     Johnson
2:14-cv-02952   Champion    Ethicon, Inc., Johnson & Johnson
